                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

LEDURA WATKINS,

      Plaintiff,                                    Case No. 17-cv-13940
                                                    Hon. Matthew F. Leitman
v.

ROBERT H. HEALY, et al.,

     Defendants.
__________________________________________________________________/

 ORDER DIRECTING PARTIES TO SUBMIT SUPPLEMENTAL BRIEFS

      On January 25, 2019, Defendant Robert H. Healy filed a motion to dismiss

the claims brought against him by Defendant Ledura Watkins. (See Mot. to Dismiss,

ECF #34.) The motion is currently set for a hearing on July 22, 2019.

      On June 20, 2019, the United States Supreme Court issued a decision in

McDonough v. Smith, Supreme Court Case No. 18-485.             In McDonough, the

Supreme Court held that “[t]he statute of limitations for [a] § 1983 claim alleging

that [the plaintiff] was prosecuted using fabricated evidence [begins] to run when

the criminal proceedings against him terminated in his favor.” This holding appears

to be relevant to at least some of the arguments raised in the pending motion to

dismiss. Accordingly, the Court DIRECTS the parties to address the relevancy and

application, if any, of the McDonough decision in a supplemental brief that is not to


                                         1
exceed five pages. The parties shall file these supplemental briefs by no later than

July 3, 2019.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: June 20, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 20, 2019, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         2
